Exhibit 10.1

Burlington Coat Factory Warehouse Corporation

$450,000,000 10.000% Senior Notes due 2019

 

 

Exchange and Registration Rights Agreement

February 24, 2011

Goldman, Sachs & Co.,

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Wells Fargo Securities, LLC

    as Purchasers

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

Ladies and Gentlemen:

Burlington Coat Factory Warehouse Corporation, a Delaware corporation (the
“Company”), proposes to issue and sell to the Purchasers (as defined herein)
upon the terms set forth in the Purchase Agreement (as defined herein)
$450,000,000 in aggregate principal amount of its 10.000% Senior Notes due 2019,
which are guaranteed by the entities listed on Annex A hereto (the
“Guarantors”). As an inducement to the Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Guarantors agree with the Purchasers
for the benefit of holders (as defined herein) from time to time of the
Registrable Securities (as defined herein) as follows:

1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement (this “Agreement”), the following terms shall have the following
respective meanings:

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.

“Closing Date” shall mean the date on which the Securities are initially issued.



--------------------------------------------------------------------------------

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“EDGAR System” means the EDGAR filing system of the Commission and the rules and
regulations pertaining thereto promulgated by the Commission in Regulation S-T
under the Securities Act and the Exchange Act, in each case as the same may be
amended or succeeded from time to time (and without regard to format).

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder, as the same
may be amended or succeeded from time to time.

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a).

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c).

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a).

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a).

“Guarantor” shall have the meaning assigned thereto in the Indenture.

The term “holder” shall mean each of the Purchasers and other persons who
acquire Securities from time to time (including any successors or assigns), in
each case for so long as such person owns any Securities.

“Indenture” shall mean the indenture, dated as of February 24, 2011, between the
Company, the Guarantors and Wilmington Trust FSB, as trustee, as the same may be
amended from time to time.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.

The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.

 

-2-



--------------------------------------------------------------------------------

“Purchase Agreement” shall mean the Purchase Agreement, dated as of February 17,
2011, between the Purchasers, the Company and the Guarantors relating to the
Securities.

“Purchasers” shall mean the Purchasers named in Schedule A to the Purchase
Agreement.

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) in the circumstances contemplated by Section 2(a), the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) (provided that any Exchange Security that, pursuant
to the last two sentences of Section 2(a), is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the Resale Period); (ii) in the circumstances
contemplated by Section 2(b), a Shelf Registration Statement registering such
Security under the Securities Act has been declared or becomes effective and
such Security has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) subject to Section 8(b), such Security is actually sold by the
holder thereof pursuant to Rule 144 under circumstances in which any legend
borne by such Security relating to restrictions on transferability thereof,
under the Securities Act or otherwise, is removed by the Company or pursuant to
the Indenture; or (iv) such Security shall cease to be outstanding.

“Registration Default” shall have the meaning assigned thereto in Section 2(d).

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(d).

“Registration Expenses” shall have the meaning assigned thereto in Section 4.

“Resale Period” shall have the meaning assigned thereto in Section 2(a).

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

“Rule 144,” “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” shall
mean, in each case, such rule promulgated by the Commission under the Securities
Act (or any successor provision), as the same may be amended or succeeded from
time to time.

“Securities” shall mean, collectively, the $450,000,000 in aggregate principal
amount of the Company’s 10.000% Senior Notes due 2019 to be issued and sold to
the Purchasers, and securities issued in exchange therefor or in lieu thereof
pursuant to the Indenture. Each Security is entitled to the benefit of the
guarantee provided by the Gua-

 

-3-



--------------------------------------------------------------------------------

rantors in the Indenture (the “Guarantee”) and, unless the context otherwise
requires, any reference herein to a “Security,” an “Exchange Security” or a
“Registrable Security” shall include a reference to the related Guarantee.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b).

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).

“Special Interest” shall have the meaning assigned thereto in Section 2(d).

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.

“Trustee” shall mean Wilmington Trust FSB, as trustee under the Indenture,
together with any successors thereto in such capacity.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

2. Registration Under the Securities Act.

(a) Except as set forth in Section 2(b) below, the Company and the Guarantors
agree to file under the Securities Act, a registration statement relating to an
offer to exchange (such registration statement, the “Exchange Registration
Statement”, and such offer, the “Exchange Offer”) any and all of the Securities
for a like aggregate principal amount of debt securities issued by the Company
and guaranteed by the Guarantors, which debt securities and guarantee are
substantially identical to the Securities and the related Guarantee,
respectively (and are entitled to the benefits of the Indenture), except that
they have been registered pursuant to an effective registration statement under
the Securities Act and do not contain specified transfer restrictions and
provisions for Special Interest contemplated in Section 2(d) below (such new
debt securities hereinafter called “Exchange Securities”). The Company and the
Guarantors agree to use reasonable best efforts to cause the Exchange
Registration Statement to become effective under the Securities Act no later
than 365 days after the Closing Date. The Exchange Offer will be registered
under the Securities Act on the appropriate form and will comply with all
applicable tender offer rules and regulations under the Exchange Act. Unless the
Exchange Offer would not be permitted by applicable law or Commission policy,
the Company further agrees to use all commercially reasonable efforts to
(i) commence the Exchange Offer promptly (but no later than 10 Business Days)
following the Effective Time of such Exchange Registration Statement, (ii) hold
the Exchange Offer open for at least 20 Business Days in accordance with
Regulation 14E promulgated by the Commission under the Exchange Act and
(iii) exchange Exchange Securities for all Registrable Securities that have been
properly tendered and not withdrawn on or prior to the expiration of the Ex-

 

-4-



--------------------------------------------------------------------------------

change Offer. The Exchange Offer will be deemed to have been “completed” only
(i) if the Exchange Securities received by holders other than Restricted Holders
in the Exchange Offer for Registrable Securities are, upon receipt, transferable
by each such holder without restriction under the Securities Act and the
Exchange Act and without material restrictions under the blue sky or securities
laws of a substantial majority of the States of the United States of America and
(ii) upon the Company having exchanged, pursuant to the Exchange Offer, Exchange
Securities for all Registrable Securities that have been properly tendered and
not withdrawn before the expiration of the Exchange Offer, which shall be on a
date that is not more than 45 days following the date the Exchange Registration
Statement is declared effective. The Company and the Guarantors agree (x) to
include in the Exchange Registration Statement a prospectus for use in any
resales by any holder of Exchange Securities that is a broker-dealer and (y) to
keep such Exchange Registration Statement effective for a period (the “Resale
Period”) beginning when Exchange Securities are first issued in the Exchange
Offer and ending upon the earlier of the expiration of the 180th day after the
Exchange Offer has been completed or such time as such broker-dealers no longer
own any Registrable Securities. With respect to such Exchange Registration
Statement, such holders shall have the benefit of the rights of indemnification
and contribution set forth in Subsections 6(a), (c), (d) and (e).

(b) If (i) the Company and the Guarantors are not permitted to consummate the
Exchange Offer because of a change in applicable law or Commission
interpretations are changed such that the debt securities or the related
guarantee received by holders other than Restricted Holders in the Exchange
Offer for Registrable Securities are not or would not be, upon receipt,
transferable by each such holder without restriction under the Securities Act,
(ii) the Exchange Offer has not been completed within 45 days following the date
the Exchange Registration Statement is declared effective or (iii) any holder of
Registrable Securities notifies the Company prior to the 20th Business Day
following the completion of the Exchange Offer that: (A) it is prohibited by law
or Commission policy from participating in the Exchange Offer, (B) it may not
resell the Exchange Securities to the public without delivering a prospectus and
the prospectus contained in the Exchange Registration Statement is not
appropriate or available for such resales or (C) it is a broker-dealer and owns
Securities acquired directly from the Company or an affiliate of the Company,
then the Company and the Guarantors shall, in lieu of (or, in the case of clause
(iii), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file under the Securities Act on the date such obligation to file
arises, a “shelf” registration statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”). The Company and the
Guarantors agree to use all commercially reasonable efforts to cause the Shelf
Registration Statement to become or be declared effective no later than 90 days
after such Shelf Registration Statement filing obligation arises (but no earlier
than 365 days after the Closing Date); provided, that if at any time the Company
is or becomes a “well-known seasoned issuer” (as defined in Rule 405) and is
eligible to file an “automatic shelf registration statement” (as defined in
Rule 405), then the Company and the Guarantors shall file the Shelf Registration
Statement in the form of an automatic shelf registration statement as provided
in Rule 405. The Company and the Guarantors agree to use all commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective for a period ending on the earlier of the second anniversary of the
Effective Time or such time as there are no longer any Registrable Securities
outstanding. No

 

-5-



--------------------------------------------------------------------------------

holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement or to use the prospectus forming a part thereof for
resales of Registrable Securities unless such holder is an Electing Holder. The
Company and the Guarantors agree, after the Effective Time of the Shelf
Registration Statement and promptly upon the request of any holder of
Registrable Securities that is not then an Electing Holder, to use all
commercially reasonable efforts to enable such holder to use the prospectus
forming a part thereof for resales of Registrable Securities, including, without
limitation, any action necessary to identify such holder as a selling
securityholder in the Shelf Registration Statement (whether by post-effective
amendment thereto or by filing a prospectus pursuant to Rules 430B and 424(b)
under the Securities Act identifying such holder), provided, however, that
nothing in this sentence shall (A) relieve any such holder of the obligation to
return a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(iii) or (B) require the Company or the Guarantors
to file more than one post-effective amendment to the Shelf Registration
Statement in any 45-day period.

(c) Notwithstanding the foregoing, the Company may issue a notice that the Shelf
Registration Statement is no longer effective or the prospectus included therein
is no longer usable for offers and sales of Registrable Securities covered by
the Shelf Registration Statement for a period not to exceed 60 days in the
aggregate in any twelve-month period (a “Suspension Period”) if (i) such action
is required by applicable law; or (ii) due to the existence of material
non-public information, disclosure of such material non-public information would
be required to make the statements contained in the applicable registration
statement not misleading (including for the avoidance of doubt, the pendancy of
an acquisition, disposition or public or private offering by the Company), and
the Company has a bona fide business purpose for preserving as confidential such
material non-public information (other than avoidance of its obligations
hereunder); provided that (x) the Company promptly thereafter complies with the
requirements of Section 3(d) hereof and (y) the required period of effectiveness
for the Shelf Registration Statement set forth in Section 2(b) hereof shall be
extended by the number of days during which such Shelf Registration Statement
was not effective or usable pursuant to the foregoing provisions.

(d) In the event that (i) the Company and the Guarantors have not filed the
Exchange Registration Statement or the Shelf Registration Statement on or before
the date on which such registration statement is required to be filed pursuant
to Section 2(a) or Section 2(b), respectively, or (ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or before the date on which such
registration statement is required to become or be declared effective pursuant
to Section 2(a) or Section 2(b), respectively, or (iii) the Exchange Offer has
not been completed within 45 Business Days after the Effective Time of the
Exchange Registration Statement relating to the Exchange Offer (if the Exchange
Offer is then required to be made) or (iv) any Exchange Registration Statement
or Shelf Registration Statement required by Section 2(a) or Section 2(b) is
filed and declared effective but shall thereafter either be withdrawn by the
Company or shall become subject to an effective stop order issued pursuant to
Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein) without being
succeeded immediately by an additional registration statement filed and declared
effective (each such event referred to in clauses (i) through (iv), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then, as
liquidated damages for such

 

-6-



--------------------------------------------------------------------------------

Registration Default, subject to the provisions of Section 9(b), special
interest (“Special Interest”), in addition to the Base Interest, shall accrue on
all Registrable Securities then outstanding at a per annum rate of 0.25% for the
first 90 days of the Registration Default Period, at a per annum rate of 0.50%
for the second 90 days of the Registration Default Period, at a per annum rate
of 0.75% for the third 90 days of the Registration Default Period and at a per
annum rate of 1.0% thereafter for the remaining portion of the Registration
Default Period. Special Interest shall accrue and be payable only with respect
to a single Registration Default at any given time, notwithstanding the fact
that multiple Registration Defaults may exist at such time.

(e) The Company shall take, and shall cause the Guarantors to take, all actions
reasonably necessary or advisable to be taken by it to ensure that the
transactions contemplated herein are effected as so contemplated, including all
actions reasonably necessary or desirable to register the Guarantee under any
Exchange Registration Statement or Shelf Registration Statement, as applicable.

(f) Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time; and any reference herein to
any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.

3. Registration Procedures.

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a) or Section 2(b), the following provisions shall apply:

(a) At or before the Effective Time of the Exchange Registration or any Shelf
Registration, whichever may occur first, the Company shall qualify the Indenture
under the Trust Indenture Act.

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

(c) In connection with the Company’s and the Guarantors’ obligations with
respect to the registration of Exchange Securities as contemplated by
Section 2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall:

(i) use their reasonable best efforts to prepare and file with the Commission,
an Exchange Registration Statement on any form which may be utilized by the
Company and the Guarantors and which shall permit the Exchange Offer and resales
of Exchange Securities by broker-dealers during the Resale Period to be effected
as contemplated by Section 2(a), and use all reasonable best efforts to cause
such Exchange Registration Statement to become effective no later than 365 days
after the Closing Date;

(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Exchange Registration Statement and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Exchange Registration Statement for the periods and purposes contemplated
in Sec-

 

-7-



--------------------------------------------------------------------------------

tion 2(a) and as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such Exchange
Registration Statement, and promptly provide each broker-dealer holding Exchange
Securities with such number of copies of the prospectus included therein (as
then amended or supplemented), in conformity in all material respects with the
requirements of the Securities Act and the Trust Indenture Act, as such
broker-dealer reasonably may request prior to the expiration of the Resale
Period, for use in connection with resales of Exchange Securities;

(iii) promptly notify each broker-dealer that has requested or received copies
of the prospectus included in such Exchange Registration Statement, and confirm
such advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Exchange Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, (F) the occurrence of any event that causes the Company to
become an “ineligible issuer” as defined in Rule 405, or (G) if at any time
during the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

(iv) in the event that the Company and the Guarantors would be required,
pursuant to Section 3(c)(iii)(G), to notify any broker-dealers holding Exchange
Securities, promptly prepare and furnish to each such holder a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of such Exchange Securities during the Resale Period,
such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

(v) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;

(vi) use all commercially reasonable efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, to the extent required by such laws, (B) keep such
registrations or qualifications in effect

 

-8-



--------------------------------------------------------------------------------

and comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions until the expiration of the Resale
Period, (C) take any and all other actions as may be reasonably necessary or
advisable to enable each broker-dealer holding Exchange Securities to consummate
the disposition thereof in such jurisdictions and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Exchange Registration, the Exchange
Offer and the offering and sale of Exchange Securities by broker-dealers during
the Resale Period; provided, however, that neither the Company nor the
Guarantors shall be required for any such purpose to (1) qualify as a foreign
corporation in any jurisdiction wherein it would not otherwise be required to
qualify but for the requirements of this Section 3(c)(vi), (2) consent to
general service of process in any such jurisdiction or become subject to
taxation in any such jurisdiction or (3) make any changes to its certificate of
incorporation or by-laws or other governing documents or any agreement between
it and its stockholders;

(vii) obtain a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time; and

(viii) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders no later than eighteen months
after the Effective Time of such Exchange Registration Statement, an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).

(d) In connection with the Company’s and the Guarantors’ obligations with
respect to the Shelf Registration, if applicable, the Company and the Guarantors
shall:

(i) prepare and file with the Commission, within the time periods specified in
Section 2(b), a Shelf Registration Statement on any form which may be utilized
by the Company and which shall register all of the Registrable Securities for
resale by the holders thereof in accordance with such method or methods of
disposition as may be specified by the holders of Registrable Securities as,
from time to time, may be Electing Holders and use all commercially reasonable
efforts to cause such Shelf Registration Statement to become effective within
the time periods specified in Section 2(b);

(ii) mail the Notice and Questionnaire to the holders of Registrable Securities
not less than 30 days prior to the anticipated Effective Time of the Shelf
Registration Statement and no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement, and no holder shall be
entitled to use the prospectus forming a part thereof for resales of Registrable
Securities at any time, unless and until such holder has returned a completed
and signed Notice and Questionnaire to the Company;

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required (A) to take any action to name such holder as
a selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company and (B) nothing in this

 

-9-



--------------------------------------------------------------------------------

clause (iii) shall require the Company or the Guarantors to file more than one
post-effective amendment to the Shelf Registration Statement in any 45-day
period;

(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) and as may
be required by the applicable rules and regulations of the Commission and the
instructions applicable to the form of such Shelf Registration Statement, and
furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission to
the extent such documents are not publicly available on the Commission’s EDGAR
System;

(v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

(vi) provide the Electing Holders and not more than one counsel for all the
Electing Holders the opportunity to participate in the preparation of such Shelf
Registration Statement, each prospectus included therein or filed with the
Commission and each amendment or supplement thereto;

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege, in such counsel’s
reasonable belief), in the judgment of the respective counsel referred to in
Section 3(d)(vi), to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering on behalf of the Electing Holders shall be
conducted by one counsel designated by the holders of at least a majority in
aggregate principal amount of the Registrable Securities held by the Electing
Holders at the time outstanding and provided further that each such party shall
be required to maintain in confidence and not to disclose to any other person
any information or records reasonably designated by the Company as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such Shelf Registration Statement
or otherwise), or (B) such person shall be required so to disclose such
information pursuant to a subpoena or order of any court or other governmental
agency or body having jurisdiction over the matter (subject to the requirements
of such order, and only after such person shall have given the Company prompt
prior written notice of such requirement), or (C) such information is required
to be set forth in such Shelf Registration Statement or the prospectus included
therein or in an amendment to such Shelf Registration Statement or an amendment
or supplement to such prospectus in order that such Shelf Registration
Statement, prospectus, amendment or supplement, as the case may be, complies
with applicable requirements of the federal securities laws and the rules and
regulations of the Commission

 

-10-



--------------------------------------------------------------------------------

and does not contain an untrue statement of a material fact or omit to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(viii) promptly notify each of the Electing Holders and confirm such advice in
writing, (A) when such Shelf Registration Statement or the prospectus included
therein or any prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company set forth in Section 5
cease to be true and correct in all material respects, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (F) the occurrence of any event
that causes the Company to become an “ineligible issuer” as defined in Rule 405,
or (G) if at any time when a prospectus is required to be delivered under the
Securities Act, that such Shelf Registration Statement, prospectus, prospectus
amendment or supplement or post-effective amendment does not conform in all
material respects to the applicable requirements of the Securities Act and the
Trust Indenture Act or contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;

(ix) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto at the earliest practicable date;

(x) if requested by any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such Electing Holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including information with respect to the principal
amount of Registrable Securities being sold by such Electing Holder, the name
and description of such Electing Holder, the offering price of such Registrable
Securities and any discount, commission or other compensation payable in respect
thereof and with respect to any other terms of the offering of the Registrable
Securities to be sold by such Electing Holder; and make all required filings of
such prospectus supplement or post-effective amendment promptly after
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(xi) furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the

 

-11-



--------------------------------------------------------------------------------

prospectus included in such Shelf Registration Statement (including each
preliminary prospectus and any summary prospectus), in conformity in all
material respects with the applicable requirements of the Securities Act and the
Trust Indenture Act to the extent such documents are not available through the
Commission’s EDGAR System, and such other documents, as such Electing Holder may
reasonably request in order to facilitate the offering and disposition of the
Registrable Securities owned by such Electing Holder and to permit such Electing
Holder to satisfy the prospectus delivery requirements of the Securities Act;
and subject to Section 3(e), the Company hereby consents to the use of such
prospectus (including such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder, in each case in the form
most recently provided to such person by the Company, in connection with the
offering and sale of the Registrable Securities covered by the prospectus
(including such preliminary and summary prospectus) or any supplement or
amendment thereto;

(xii) use all commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder shall reasonably request, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions during the period the Shelf
Registration Statement is required to remain effective under Section 2(b) and
for so long as may be necessary to enable any such Electing Holder to complete
its distribution of Registrable Securities pursuant to such Shelf Registration
Statement, (C) take any and all other actions as may be reasonably necessary or
advisable to enable each such Electing Holder to consummate the disposition in
such jurisdictions of such Registrable Securities and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
provided, however, that neither the Company nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its certificate of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;

(xiii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;

(xiv) obtain a CUSIP number for all Registrable Securities that have been
registered under the Securities Act, not later than the applicable Effective
Time;

(xv) notify in writing each holder of Registrable Securities of any proposal by
the Company to amend or waive any provision of this Agreement pursuant to
Section 9(h) and of any amendment or waiver effected pursuant thereto, each of
which

 

-12-



--------------------------------------------------------------------------------

notices shall contain the text of the amendment or waiver proposed or effected,
as the case may be; and

(xvi) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders no later than eighteen months
after the Effective Time of such Shelf Registration Statement an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).

(e) In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. Each Electing Holder agrees that upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(G), such Electing
Holder shall forthwith discontinue the disposition of Registrable Securities
pursuant to the Shelf Registration Statement applicable to such Registrable
Securities until such Electing Holder shall have received copies of such amended
or supplemented prospectus, and if so directed by the Company, such Electing
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies, of the prospectus covering such Registrable
Securities in such Electing Holder’s possession at the time of receipt of such
notice.

(f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

(g) Until the expiration of earlier of one year after the Closing Date and the
date on which all Securities have ceased to be Registrable Securities, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144) to, resell

 

-13-



--------------------------------------------------------------------------------

any of the Securities that have been reacquired by any of them except pursuant
to an effective registration statement, or a valid exemption from the
registration requirements, under the Securities Act.

(h) As a condition to its participation in the Exchange Offer, each holder of
Registrable Securities shall furnish, upon the request of the Company, a written
representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate” of the
Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the Company or any of its affiliates, and (F) it is
not acting on behalf of any person who could not truthfully and completely make
the representations contained in the foregoing subclauses (A) through (E).

4. Registration Expenses.

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Agreement,
including (a) all Commission and any FINRA registration, filing and review fees
and expenses including reasonable fees and disbursements of counsel for the
Eligible Holders in connection with such registration, filing and review,
(b) all fees and expenses in connection with the qualification of the
Registrable Securities and the Exchange Securities, as applicable, for offering
and sale under the State securities and blue sky laws referred to in
Section 3(d)(xii) and determination of their eligibility for investment under
the laws of such jurisdictions as the Electing Holders may designate, including
any reasonable fees and disbursements of counsel for the Electing Holders in
connection with such qualification and determination, (c) all expenses relating
to the preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities or
Exchange Securities, as applicable, for delivery and the expenses of printing or
producing any selling agreements and blue sky or legal investment memoranda and
all other documents in connection with the offering, sale or delivery of
Securities or Exchange Securities, as applicable, to be disposed of (including
certificates representing the Securities or Exchange Securities, as applicable),
(d) messenger, telephone and delivery expenses relating to the offering, sale or
delivery of Securities or Exchange Securities, as applicable, and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian, (f) internal expenses
(including all salaries and

 

-14-



--------------------------------------------------------------------------------

expenses of the Company’s officers and employees performing legal or accounting
duties), (g) reasonable fees, disbursements and expenses of counsel and
independent certified public accountants of the Company, (h) reasonable fees,
disbursements and expenses of one counsel for the Electing Holders retained in
connection with a Shelf Registration, as selected by the Electing Holders of at
least a majority in aggregate principal amount of the Registrable Securities
held by Electing Holders (which counsel shall be reasonably satisfactory to the
Company), (i) any fees charged by securities rating services for rating the
Registrable Securities or the Exchange Securities, as applicable, and (j) fees,
expenses and disbursements of any other persons, including special experts,
retained by the Company in connection with such registration (collectively, the
“Registration Expenses”). To the extent that any Registration Expenses are
incurred, assumed or paid by any holder of Registrable Securities, Securities or
Exchange Securities, as applicable, the Company shall reimburse such person for
the full amount of the Registration Expenses so incurred, assumed or paid
promptly after receipt of a request therefor. Notwithstanding the foregoing, the
holders of the Registrable Securities being registered shall pay all agency fees
and commissions and underwriting discounts and commissions, if any, and transfer
taxes, if any, attributable to the sale of such Registrable Securities and
Exchange Securities, as applicable, and the fees and disbursements of any
counsel or other advisors or experts retained by such holders (severally or
jointly), other than the counsel and experts specifically referred to above.

5. Representations and Warranties.

Each of the Company and the Guarantors, jointly and severally, represents and
warrants to, and agrees with, each Purchaser and each of the holders from time
to time of Registrable Securities that:

(a) Each registration statement covering Registrable Securities, Securities or
Exchange Securities, as applicable, and each prospectus (including any
preliminary or summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d) and any further amendments or supplements to any
such registration statement or prospectus, when it becomes effective or is filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(c)(iii)(G) or Section 3(d)(viii)(G) until
(ii) such time as the Company furnishes an amended or supplemented prospectus
pursuant to Section 3(c)(iv) or Section 3(e) or (B) during any applicable
Suspension Period, each such registration statement, and each prospectus
(including any summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d), as then amended or supplemented, will conform in
all material respects to the requirements of the Securities Act and the Trust
Indenture Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.

 

-15-



--------------------------------------------------------------------------------

(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a), when they become or became effective or are or were filed with the
Commission, as the case may be, will conform or conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.

(c) The compliance by the Company with all of the provisions of this Agreement
and the consummation of the transactions herein contemplated will not, except as
could not reasonably be expected to have a Material Adverse Change (as defined
in the Purchase Agreement) (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the certificate of
incorporation, as amended, or the by-laws or other governing documents, as
applicable, of the Company or the Guarantors or (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any of its subsidiaries or any
of their respective properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the consummation by the Company and the Guarantors of
the transactions contemplated by this Agreement, except (x) the registration
under the Securities Act of the Registrable Securities and the Exchange
Securities, as applicable, and qualification of the Indenture under the Trust
Indenture Act, (y) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or blue sky laws in
connection with the offering and distribution of the Registrable Securities and
the Exchange Securities, as applicable, and (z) such consents, approvals,
authorizations, registrations or qualifications that have been obtained and are
in full force and effect as of the date hereof.

(d) This Agreement has been duly authorized, executed and delivered by the
Company and by the Guarantors.

6. Indemnification and Contribution.

(a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Registration Statement
and each of the Electing Holders as holders of Registrable Securities included
in a Shelf Registration Statement against any losses, claims, damages or
liabilities, joint or several, to which such holder or such Electing Holder may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (1) an untrue statement or alleged untrue statement of a material
fact contained in any Exchange Registration Statement or any Shelf Registration
Statement, as the case may be, under which such Registrable Securities or
Exchange Securities were registered under the Securities Act, or any omission or
alleged omission to

 

-16-



--------------------------------------------------------------------------------

state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any preliminary,
final or summary prospectus (including, without limitation, any “issuer free
writing prospectus” as defined in Rule 433) contained in any Exchange
Registration Statement or any Shelf Registration Statement or furnished by the
Company to any such holder or any such Electing Holder, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and in each case,
will reimburse each such holder and each such Electing Holder for any and all
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither the Company nor the Guarantors shall
be liable to any such person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, or preliminary, final or summary prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in
Rule 433), or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by such person
expressly for use therein.

(b) Indemnification by the Electing Holders. The Company may require, as a
condition to including any Registrable Securities in any Shelf Registration
Statement filed pursuant to Section 2(b), that the Company shall have received
an undertaking reasonably satisfactory to it from each Electing Holder of
Registrable Securities included in such Shelf Registration Statement, severally
and not jointly, to (i) indemnify and hold harmless the Company, the Guarantors
and all other Electing Holders of Registrable Securities included in such Shelf
Registration Statement, against any losses, claims, damages or liabilities to
which the Company, the Guarantors or such other Electing Holders may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (1) an untrue statement or alleged untrue statement of a material fact
contained in any such registration statement, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any Electing Holder, or any amendment or supplement
thereto, or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Electing
Holder expressly for use therein, and (ii) reimburse the Company and the
Guarantors for any legal or other expenses reasonably incurred by the Company
and the Guarantors in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that no such Electing
Holder shall be required to undertake liability to any person under this
Section 6(b)(i) for any amounts in excess of the dollar amount of the proceeds
to be received by such Electing Holder from the sale of such Electing Holder’s
Registrable Securities pursuant to such registration.

 

-17-



--------------------------------------------------------------------------------

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 6, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or Section 6(b) or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action shall
be brought against any indemnified party and it shall notify an indemnifying
party of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the prior written consent of
the indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) or Section 6(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or

 

-18-



--------------------------------------------------------------------------------

claim. Notwithstanding the provisions of this Section 6(d), no Electing Holder
shall be required to contribute any amount in excess of the amount by which the
dollar amount of the proceeds received by such holder from the sale of any
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The holders’ obligations in this Section 6(d) to
contribute shall be several in proportion to the principal amount of Registrable
Securities registered by them and not joint.

(e) The obligations of the Company and the Guarantors under this Section 6 shall
be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, each Electing Holder, and each
person, if any, who controls any of the foregoing within the meaning of the
Securities Act; and the obligations of the holders and the Electing Holders
contemplated by this Section 6 shall be in addition to any liability which the
respective holder or Electing Holder may otherwise have and shall extend, upon
the same terms and conditions, to each officer and director of the Company or
the Guarantors and to each person, if any, who controls the Company within the
meaning of the Securities Act, as well as to each officer and director of the
other holders and to each person, if any, who controls such other holders within
the meaning of the Securities Act.

7. Underwritten Offerings.

Each holder of Registrable Securities hereby agrees with the Company and each
other such holder that no holder of Registrable Securities may participate in
any underwritten offering hereunder unless (a) the Company gives its prior
written consent to such underwritten offering, (b) the managing underwriter or
underwriters thereof shall be designated by Electing Holders holding at least a
majority in aggregate principal amount of the Registrable Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company, (c) each holder of
Registrable Securities participating in such underwritten offering agrees to
sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled selecting the
managing underwriter or underwriters hereunder and (d) each holder of
Registrable Securities participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each holder of
Registrable Securities that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.

8. Rule 144.

(a) Facilitation of Sales Pursuant to Rule 144. The Company covenants to the
holders of Registrable Securities that to the extent it shall be required to do
so under the Exchange Act, the Company shall timely file the reports required to
be filed by it un-

 

-19-



--------------------------------------------------------------------------------

der the Exchange Act or the Securities Act (including the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and shall take such further action as any holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such holder to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any holder of Registrable Securities in connection with that
holder’s sale pursuant to Rule 144, the Company shall deliver to such holder a
written statement as to whether it has complied with such requirements.

(b) Availability of Rule 144 Not Excuse for Obligations under Section 2. The
fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities pursuant to Rule 144 shall not (1) cause such Securities
to cease to be Registrable Securities or (2) excuse the Company’s and the
Guarantors’ obligations set forth in Section 2 of this Agreement, including
without limitation the obligations in respect of an Exchange Offer, Shelf
Registration and Special Interest.

9. Miscellaneous.

(a) No Inconsistent Agreements. The Company represents, warrants, covenants and
agrees that it has not granted, and shall not grant, registration rights with
respect to Registrable Securities, Exchange Securities or Securities, as
applicable, or any other securities which would be inconsistent with the terms
contained in this Agreement.

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Purchasers and the holders from time to time of the
Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction. Time shall
be of the essence in this Agreement.

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 1830 Route 130 North, Burlington, New Jersey 08016, Attention:
General Counsel, and if to a holder, to the address of such holder set forth in
the security register or other records of the Company, or to such other address
as the Company or any such holder may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

(d) Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto, the holders from time to time of the Registrable Securities and
the respective successors and assigns of the foregoing. In the event that any
transferee of any holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such

 

-20-



--------------------------------------------------------------------------------

Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed to be bound by all of the applicable terms and provisions of this
Agreement. If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all of the applicable terms hereof.

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement, the
transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement.

(h) Entire Agreement; Amendments. This Agreement and the other writings referred
to herein (including the Indenture and the form of Securities) or delivered
pursuant hereto which form a part hereof contain the entire understanding of the
parties with respect to its subject matter. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument duly executed by
the Company and the holders of at least a majority in aggregate principal amount
of the Registrable Securities at the time outstanding. Each holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any amendment or waiver effected pursuant to this Section 9(h), whether or not
any notice, writing or marking indicating such amendment or waiver appears on
such Registrable Securities or is delivered to such holder.

(i) Inspection. For so long as this Agreement shall be in effect, this Agreement
and a complete list of the names and addresses of all the record holders of
Registrable Securities shall be made available for inspection and copying on any
Business Day by any holder of Registrable Securities for proper purposes only
(which shall include any purpose related to the rights of the holders of
Registrable Securities under the Securities, the Indenture and this Agreement)
at the offices of the Company at the address thereof set forth in Section 9(c)
and at the office of the Trustee under the Indenture.

(j) Counterparts. This Agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

 

-21-



--------------------------------------------------------------------------------

(k) Severability. If any provision of this Agreement, or the application thereof
in any circumstance, is held to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of such
provision in every other respect and of the remaining provisions contained in
this Agreement shall not be affected or impaired thereby.

 

-22-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers, the Guarantors
and the Company. It is understood that your acceptance of this letter on behalf
of each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

Very truly yours,

 

Burlington Coat Factory

Warehouse Corporation

By:  

/s/ Robert LaPenta, Jr.

Name:   Robert LaPenta, Jr. Title:   Vice President and Treasurer

Each of the guarantors listed on

Annex A hereto,

as Guarantors

By:  

/s/ Robert LaPenta, Jr.

Name:   Robert LaPenta, Jr. Title:   Vice President and Treasurer

 

Accepted as of the date hereof: Goldman, Sachs & Co.

By:  

    Goldman, Sachs & Co.

(Goldman, Sachs & Co.)   On behalf of each of the Purchasers

 

-23-



--------------------------------------------------------------------------------

Wells Fargo Securities, LLC By:  

/s/ Chris McCoy

Name:   Chris McCoy Title:   Director

 

-24-



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith Incorporated By:  

/s/ Michelle Koren

Name:   Michelle Koren Title:   Vice President

 

-25-



--------------------------------------------------------------------------------

ANNEX A

 

Guarantors

 

Jurisdiction of Organization

Burlington Coat Factory of Alabama, LLC

  Alabama

Burlington Coat Factory Realty of Huntsville, LLC

  Alabama

Burlington Coat Factory Warehouse of Anchorage, Inc.

  Alaska

Burlington Coat Factory Realty of Mesa, Inc.

  Arizona

Burlington Coat Factory Realty of Desert Sky, Inc.

  Arizona

Burlington Coat Factory of Arizona, LLC

  Arizona

Burlington Coat Factory of Arkansas, LLC

  Arkansas

Burlington Coat Factory Realty of Dublin, Inc.

  California

Burlington Coat Factory Realty of Florin, Inc.

  California

Burlington Coat Factory Realty of Ventura, Inc.

  California

Baby Depot of California, LLC

  California

Burlington Coat Factory of California, LLC

  California

Burlington Coat Factory of San Bernardino, LLC

  California

MJM Designer Shoes of California, LLC

  California

Burlington Coat Factory of Colorado, LLC

  Colorado

Burlington Coat Realty of East Windsor, Inc.

  Connecticut

Burlington Coat Factory of Connecticut, LLC

  Connecticut

Cohoes Fashions of Connecticut, LLC

  Connecticut

Burlington Coat Factory of Texas, Inc.

  Delaware

C.F.I.C. Corporation

  Delaware

Burlington Coat Factory Realty Corp.

  Delaware

Burlington Coat Factory of Delaware, LLC

  Delaware

MJM Designer Shoes of Delaware, LLC

  Delaware

Burlington Coat Factory Investments Holdings, Inc.

  Delaware

Burlington Coat Factory of Texas, L.P.

  Delaware



--------------------------------------------------------------------------------

Guarantors

 

Jurisdiction of Organization

Burlington Coat Factory Realty of University Square, Inc.

  Florida

Burlington Coat Factory Realty of Coral Springs, Inc.

  Florida

Burlington Coat Factory Realty of West Colonial, Inc.

  Florida

Burlington Coat Factory Realty of Orlando, Inc.

  Florida

Burlington Coat Factory Realty of Sarasota, Inc.

  Florida

K&T Acquisition Corp.

  Florida

Burlington Coat Factory of Florida, LLC

  Florida

MJM Designer Shoes of Florida, LLC

  Florida

Bee Ridge Plaza, LLC

  Florida

Burlington Coat Factory Warehouse of Atlanta, Inc.

  Georgia

Burlington Coat Factory Realty of Morrow, Inc.

  Georgia

Burlington Coat Factory of Georgia, LLC

  Georgia

Burlington Coat Factory of Hawaii, LLC

  Hawaii

Burlington Coat Factory of Idaho, LLC

  Idaho

Burlington Coat Factory Warehouse of East St. Louis, Inc.

  Illinois

Burlington Coat Realty of Gurnee, Inc.

  Illinois

Burlington Coat Factory Realty of Bloomingdale, Inc.

  Illinois

Burlington Coat Factory Realty of River Oaks, Inc.

  Illinois

Burlington Coat Factory of Illinois, LLC

  Illinois

Burlington Coat Factory Realty of Greenwood, Inc.

  Indiana

Burlington Coat Factory of Indiana, LLC

  Indiana

Burlington Coat Factory of Iowa, LLC

  Iowa

Burlington Coat Factory of Kansas, LLC

  Kansas

Burlington Coat Factory of Kentucky, Inc.

  Kentucky

Burlington Coat Factory of Louisiana, LLC

  Louisiana

Burlington Coat Factory of Maine, LLC

  Maine

 

-2-



--------------------------------------------------------------------------------

Guarantors

 

Jurisdiction of Organization

Burlington Coat Factory of Maryland, LLC

  Maryland

Burlington Coat Factory Realty of North Attleboro, Inc.

  Massachusetts

Burlington Coat Factory of Massachusetts, LLC

  Massachusetts

Cohoes Fashions of Massachusetts, LLC

  Massachusetts

Burlington Coat Factory Warehouse of Detroit, Inc.

  Michigan

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

  Michigan

Burlington Coat Factory Warehouse of Redford, Inc.

  Michigan

Burlington Coat Factory of Michigan, LLC

  Michigan

Burlington Coat Factory of Minnesota, LLC

  Minnesota

Burlington Coat Factory of Mississippi, LLC

  Mississippi

Burlington Coat Factory Realty of Des Peres, Inc.

  Missouri

Burlington Coat Factory of Missouri, LLC

  Missouri

Burlington Coat Factory of Montana, LLC

  Montana

Burlington Coat Factory of Nebraska, LLC

  Nebraska

Burlington Coat Realty of Las Vegas, Inc.

  Nevada

Burlington Coat Factory of Nevada, LLC

  Nevada

Burlington Coat Factory of New Hampshire, LLC

  New Hampshire

Burlington Coat Factory Direct Corporation

  New Jersey

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

  New Jersey

Burlington Coat Factory Warehouse of New Jersey, Inc.

  New Jersey

MJM Designer Shoes of Moorestown, Inc.

  New Jersey

Super Baby Depot of Moorestown, Inc.

  New Jersey

Burlington Coat Factory Realty of Edgewater Park, Inc.

  New Jersey

Burlington Coat Factory Realty of Paramus, Inc.

  New Jersey

Burlington Coat Factory Realty of Pinebrook, Inc.

  New Jersey

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

  New Jersey

 

-3-



--------------------------------------------------------------------------------

Guarantors

 

Jurisdiction of Organization

Burlington Coat Factory of New Jersey, LLC

  New Jersey

Cohoes Fashions of New Jersey, LLC

  New Jersey

MJM Designer Shoes of New Jersey, LLC

  New Jersey

Burlington Coat Factory of New Mexico, LLC

  New Mexico

LC Acquisition Corp.

  New York

Georgetown Fashions Inc.

  New York

Monroe G. Milstein, Inc.

  New York

Burlington Coat Factory Realty of Yonkers, Inc.

  New York

Burlington Coat Factory of New York, LLC

  New York

Cohoes Fashions of New York, LLC

  New York

MJM Designer Shoes of New York, LLC

  New York

Burlington Coat Factory of North Carolina, LLC

  North Carolina

Burlington Coat Factory of North Dakota, LLC

  North Dakota

Burlington Coat Factory Warehouse of Cleveland, Inc.

  Ohio

Burlington Coat Factory of Ohio, LLC

  Ohio

Burlington Coat Factory Realty of Tulsa, Inc.

  Oklahoma

Burlington Coat Factory of Oklahoma, LLC

  Oklahoma

Burlington Coat Factory of Oregon, LLC

  Oregon

Burlington Coat Factory Warehouse Inc.

  Pennsylvania

Burlington Coat Factory Warehouse of Cheltenham, Inc.

  Pennsylvania

Burlington Coat Factory Warehouse of Langhorne, Inc.

  Pennsylvania

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

  Pennsylvania

Burlington Coat Factory Realty of West Mifflin, Inc.

  Pennsylvania

Burlington Coat Factory Realty of Langhorne, Inc.

  Pennsylvania

Burlington Coat Factory Realty of Whitehall, Inc.

  Pennsylvania

Burlington Factory Warehouse of Reading, Inc.

  Pennsylvania

 

-4-



--------------------------------------------------------------------------------

Guarantors

 

Jurisdiction of Organization

Burlington Coat Factory Warehouse of Bristol, LLC

  Pennsylvania

Burlington Coat Factory of Pennsylvania, LLC

  Pennsylvania

MJM Designer Shoes of Pennsylvania, LLC

  Pennsylvania

Burlington Coat Factory of Puerto Rico, LLC

  Puerto Rico

Cohoes Fashions of Cranston, Inc.

  Rhode Island

Burlington Coat Factory of Rhode Island, LLC

  Rhode Island

Burlington Coat Factory Warehouse of Charleston, Inc.

  South Carolina

Burlington Coat Factory of South Carolina, LLC

  South Carolina

Burlington Coat Factory of South Dakota, LLC

  South Dakota

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

  Tennessee

Burlington Coat Factory Warehouse of Memphis, Inc.

  Tennessee

Burlington Coat Factory Warehouse of Shelby, Inc.

  Tennessee

Burlington Coat Factory Realty of Memphis, Inc.

  Tennessee

Burlington Coat Realty of Plano, Inc.

  Texas

Burlington Coat Factory Warehouse of Baytown, Inc.

  Texas

M J M Designer Shoes of Texas, Inc.

  Texas

Burlington Coat Realty of Houston, Inc.

  Texas

Burlington Coat Factory Realty of Westmoreland, Inc.

  Texas

Burlington Coat Factory Realty of Bellaire, Inc.

  Texas

Burlington Coat Factory Realty of El Paso, Inc.

  Texas

Burlington Coat Factory of Utah, LLC

  Utah

Burlington Coat Factory of Vermont, LLC

  Vermont

BCF Cards, Inc.

  Virginia

Burlington Coat Factory Warehouse of Coliseum, Inc.

  Virginia

Burlington Coat Realty of Potomac, Inc.

  Virginia

Burlington Coat Factory Realty of Fairfax, Inc.

  Virginia

 

-5-



--------------------------------------------------------------------------------

Guarantors

 

Jurisdiction of Organization

Burlington Coat Factory Realty of Coliseum, Inc.

  Virginia

Burlington Coat Factory of Virginia, LLC

  Virginia

Burlington Coat Factory of Pocono Crossing, LLC

  Virginia

Burlington Coat Factory Realty of Franklin, Inc.

  Washington

Burlington Coat Factory of Washington, LLC

  Washington

Burlington Coat Factory of West Virginia, LLC

  West Virginia

Burlington Coat Factory of Wisconsin, LLC

  Wisconsin

 

-6-



--------------------------------------------------------------------------------

Exhibit A

Burlington Coat Factory Warehouse Corporation

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE] a

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Burlington Coat Factory Warehouse
Corporation (the “Company”) Senior Notes due 2019 (the “Securities”) are held.

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Burlington Coat
Factory Warehouse Corporation, 1830 Route 130 North, Burlington, New Jersey
08016, Attention: General Counsel [Telephone Number].

 

a

Not less than 28 calendar days from date of mailing.

 

A-1



--------------------------------------------------------------------------------

Burlington Coat Factory Warehouse Corporation

Notice of Registration Statement

and

Selling Securityholder Questionnaire

(Date)

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Burlington Coat Factory
Warehouse Corporation (the “Company”) and the Purchasers named therein. Pursuant
to the Exchange and Registration Rights Agreement, the Company has filed or will
file with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form [__] (the “Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Company’s Senior Notes due
2019 (the “Securities”). A copy of the Exchange and Registration Rights
Agreement has been filed as an exhibit to the Shelf Registration Statement and
can be obtained from the Commission’s website at www.sec.gov. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Exchange and Registration Rights Agreement.

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners
of Registrable Securities who do not properly complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in the Shelf Registration Statement and (ii) may not use the
Prospectus forming a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 

A-2



--------------------------------------------------------------------------------

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act”), against certain loses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-3



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)    (a)   Full legal name of Selling Securityholder:     

 

   (b)   Full legal name of registered Holder (if not the same as in (a) above)
of Registrable Securities listed in Item (3) below:    (c)   Full legal name of
DTC Participant (if applicable and if not the same as (b) above) through which
Registrable Securities listed in Item (3) below are held:    (2)   Address for
notices to Selling Securityholder:

 

 

 

   

 

   

 

    Telephone:                                               Fax:
                                         
                                                               Contact Person:  
                                            E-mail for Contact Person:
__________________________      

 

   (3)   Beneficial Ownership of Securities:      Except as set forth below in
this Item (3), the undersigned does not beneficially own any      Securities.
(a)    Principal amount of Registrable Securities beneficially
owned: _________________________________________________    CUSIP No(s). of such
Registrable
Securities: ______________________________________________________________ (b)
   Principal amount of Securities other than Registrable Securities beneficially
owned:   
____________________________________________________________________________________
   CUSIP No(s). of such other
Securities: ______________________________________________________________ (c)
   Principal amount of Registrable Securities that the undersigned wishes to be
included in    the Shelf Registration
Statement: ______________________________________________________________________
   CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration   
Statement: ______________________________________________________________________________________
   (4)   Beneficial Ownership of Other Securities of the Company:    Except as
set forth below in this Item (4), the undersigned Selling Securityholder is not
the beneficial or registered owner of any other securities of the Company, other
than the Securities listed above in Item (3).    State any exceptions here:   
____________________________________________________________________________________

 

A-4



--------------------------------------------------------------------------------

  

 

  

 

 

A-5



--------------------------------------------------------------------------------

(5)    Individuals who exercise dispositive powers with respect to the
Securities:

If the Selling Securityholder is not an entity that is required to file reports
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act (a
“Reporting Company”), then the Selling Securityholder must disclose the name of
the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities. Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record. In
addition, the Commission has provided guidance that Rule 13d-3 of the Securities
Exchange Act of 1934 should be used by analogy when determining the person or
persons sharing voting and/or dispositive powers with respect to the Securities.

(a)      Is the holder a Reporting Company?

 

           Yes                 

  No                

 

If “No”, please answer Item (5)(b).

(b)      List below the individual or individuals who exercise dispositive
powers with respect to the Securities:

 

 

 

 

 

 

Please note that the names of the persons listed in (b) above will be included
in the Shelf Registration Statement and related Prospectus.

(6)    Relationships with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

 

(7)    Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder. Such Registrable Securities may be
sold in one or more transactions at fixed prices, at prevailing market prices at
the time of sale, at varying prices determined at the time of sale, or at
negotiated prices. Such sales may be effected in transactions (which may involve
crosses or block transactions) (i) on any national securities exchange or
quotation service on which the Registered Securities may be listed or quoted at
the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options. In connection with sales of the
Registrable Securities or otherwise, the Selling Se-

 

A-6



--------------------------------------------------------------------------------

  curityholder may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging the positions they assume. The Selling Securityholder may also sell
Registrable Securities short and deliver Registrable Securities to close out
such short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.   State any exceptions here:  

 

 

 

 

 

  Note: In no event may such method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Company.   (8)    Broker-Dealers:

The Commission requires that all Selling Securityholders that are registered
broker-dealers or affiliates of registered broker-dealers be so identified in
the Shelf Registration Statement. In addition, the Commission requires that all
Selling Securityholders that are registered broker-dealers be named as
underwriters in the Shelf Registration Statement and related Prospectus, even if
they did not receive the Registrable Securities as compensation for underwriting
activities.

(a) State whether the undersigned Selling Securityholder is a registered
broker-dealer:

Yes                                 No                    

(b)   If the answer to (a) is “Yes”, you must answer (i) and (ii) below, and
(iii) below if applicable. Your answers to (i) and (ii) below, and (iii) below
if applicable, will be included in the Shelf Registration Statement and related
Prospectus.

(i)     Were the Securities acquired as compensation for underwriting
activities?

Yes                         No                    

  If you answered “Yes”, please provide a brief description of the
transaction(s) in which the Securities were acquired as compensation:  

 

 

 

 

 

    

(ii)    Were the Securities acquired for investment purposes?

Yes                             No                    

    

(iii)  If you answered “No” to both (i) and (ii), please explain the Selling
Securityholder’s reason for acquiring the Securities:

 

  

 

  

 

  

 

 

A-7



--------------------------------------------------------------------------------

(c)    State whether the undersigned Selling Securityholder is an affiliate of a
registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):    Yes                             No                        

 

  

 

  

 

(d)    If you answered “Yes” to question (c) above:    (i)    Did the
undersigned Selling Securityholder purchase Registrable Securities in the
ordinary course of business?

Yes                             No                    

   If the answer is “No” to question (d)(i), provide a brief explanation of the
circumstances in which the Selling Securityholder acquired the Registrable
Securities:   

 

  

 

  

 

(ii)    At the time of the purchase of the Registrable Securities, did the
undersigned Selling Securityholder have any agreements, understandings or
arrangements, directly or indirectly, with any person to dispose of or
distribute the Registrable Securities?

Yes                             No                    

   If the answer is “Yes” to question (d)(ii), provide a brief explanation of
such agreements, understandings or arrangements:   

 

  

 

  

 

   If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you will
be named as an underwriter in the Shelf Registration Statement and the related
Prospectus.    (9)    Hedging and short sales: (a)    State whether the
undersigned Selling Securityholder has or will enter into “hedging transactions”
with respect to the Registrable Securities:

Yes                             No                    

   If “Yes”, provide below a complete description of the hedging transactions
into which the undersigned Selling Securityholder has entered or will enter and
the purpose of such hedging transactions, including the extent to which such
hedging transactions remain in place:   

 

  

 

  

 

 

A-8



--------------------------------------------------------------------------------

(b) Set forth below is Interpretation A.65 of the Commission’s July 1997 Manual
of Publicly Available Interpretations regarding short selling:

“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Notice and Questionnaire, the undersigned Selling
Securityholder will be deemed to be aware of the foregoing interpretation.

*        *        *         *        *

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).

The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act. Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

A-9



--------------------------------------------------------------------------------

     (i)         To    the Company:        

 

     

 

     

 

     

 

     

 

      (ii)    With a copy to:      

 

     

 

     

 

     

 

     

 

  

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

 

A-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                             

 

Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

By:

  

 

Name:

  

Title:

  

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

 

 

 

 

 

 

 

 

 

 

 

A-11



--------------------------------------------------------------------------------

Exhibit B

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

Wilmington Trust FSB

Burlington Coat Factory Warehouse Corporation

c/o Wilmington Trust FSB

[Address of Trustee]

Attention: Trust Officer

 

Re: Burlington Coat Factory Warehouse Corporation (the “Company”)

$450,000,000 Senior Notes due 2019

Dear Sirs:

Please be advised that                              has transferred $        
aggregate principal amount of the above-referenced Notes pursuant to an
effective Registration Statement on Form [          ] (File No. 333-         )
filed by the Company.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

Dated:

 

Very truly yours,  

 

  (Name) By:  

 

  (Authorized Signature)

 

B-1